Title: To John Adams from the Committee for Foreign Affairs, 28 October 1778
From: Lee, Richard Henry,Lovell, James,Continental Congress, Foreign Affairs Committee
To: Adams, John


     
      Sir
      In Committee for foreign Affairs Philada. Octr. 28th. 1778
     
     While we officially communicate to you the inclosed Resolve the Foundation of which you cannot remain a Stranger to, we must intreat you to be assiduous in sending, to those Commissioners who have left France and gone to the Courts for which they were respectively appointed, all the American Intelligence which you have greater Opportunity than they to receive from hence, particularly to Mr. Izard and Mr. Wm. Lee. We do not often send more than one Set of Gazettes by one Opportunity; and we hear of several Vessels which have miscarried.
     
     
     
     Congress must and will speedily determine upon the general Arrangement of their foreign Affairs. This is become, so far as relates to you, peculiarly necessary upon a new Commission being sent to Doctor Franklin. In the mean Time we hope you will exercise your whole extensive Abilities on the Subject of our Finances. The Doctor will communicate to you our Situation in that Regard. To the Gazettes and to Conversation with the Marqs. De la Fayette we must refer you for what relates to our Enemies; and close with our most cordial Wishes for your Happiness, Sir Your affectionate Friends
     
      Richard Henry Lee
      James Lovell
     
    